Citation Nr: 1439881	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Chicago, Illinois


THE ISSUE

Entitlement to an annual VA clothing allowance.

(The issue of entitlement to an increased rating for left knee tendonitis with degenerative changes is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Chicago, Illinois.

In May 2013, the Veteran presented testimony during a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the electronic claims file.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a clothing allowance due to the wear and tear caused by a VA-issued knee brace for his service-connected left knee disability.

Under 38 C.F.R. § 3.810, a veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162. The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied: (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f) (2011); or (2) the Chief Medical Director or designee certifies that, because of such disability, a prosthetic or orthopedic appliance is worn or used which tends to ware or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability, irreparable damage is done to the veteran's outer garments. 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

The Board notes that the March 2011 Statement of the Case (SOC) indicates that the Veteran's claim for clothing allowance was originally denied in an October 2010 decision from a program manager.  However, the original decision is not of record.

The SOC also references treatment records that are not associated with the claims file.  It was noted that VA records indicated that the Veteran was ordered a knee brace in October 2008, but he did not report to the prosthetics department to pick it up.  In November 2010, the Veteran reportedly brought a cloth-covered, open-patella knee brace to the prosthetics office.  It was noted that there was no VA-physician order for an open-patella knee brace.  While VA outpatient treatment records are of record, the October 2008 treatment report is not associated with the claims file.  The November 2010 report from the VAMC prosthetics office is also not of record.

Further VA outpatient treatment records, including May 2009 and September 2010 VA outpatient treatment reports, note that the Veteran wore a brace on the left knee, though the type of brace is not indicated.    In May 2009, the Veteran was instructed to continue wearing the knee brace as before.  

On his VA Form 9, the Veteran reported that the quality of the knee brace provided by VA was poor and he had to purchase his own.

During the Veteran's May 2013 Board hearing, he testified that he was ordered a brace through the VAMC.  He described the brace as two connected plastic plates-not just a sleeve.  The Veteran's representative expressed his opinion that this brace would cause wear and tear on clothing, including holes, due to the plastic pieces and metallic parts of the brace.

Given that the Veteran is not service connected for a disability that causes loss of use of a hand or foot, in order for him to be found eligible for a clothing allowance, a certification is needed from the Chief Medical Director or a designee that a qualifying prosthetic appliance (knee brace) tends to wear or tear the Veteran's clothing. The record does not show that a certification in this matter has been issued.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associated with the claims file any outstanding records pertaining to the Veteran's claim for a clothing allowance, to specifically include the October 2010 administrative decision denying his claim, as well as the October 2008 and November 2010 VAMC records documenting order of a knee brace and encounter at the VAMC prosthetics department.  

2.  Then, arrange for the claims file and VAMC appeals folder to be reviewed by the Chief Medical Director or  a designee, who should certify whether the knee brace used by the Veteran to assist with his service-connected  left knee disability is a qualifying prosthetic appliance, which tends to wear or tear clothing. See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810. A complete rationale for all conclusions reached should be included with the certification.

3.  Then, the AOJ should readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



